Exhibit 10.27

THIS AGREEMENT is made on 23rd February, 2007 between Critical Path BV whose
principal place of business is situated at 42-47 Lower Mount Street, Dublin 2
(hereinafter referred to as “the Employer”) and Barry Twohig of 15 Carrickbrack
Lawn, Sutton, Dublin 13 (hereinafter referred to as “the employee”).

IT IS AGREED that the Employer will employ the Employee and the Employee will
serve the Employer as an Executive Vice President of Engineering under the
following terms and conditions.

 

1. Definitions and Interpretation:

In this agreement the following expressions shall have the following meanings,
namely:

 

“Associated Company”

   a Company which is a subsidiary and any other company which is for the time
being a holding company of the Employer or another subsidiary of any such
holding company.

“Subsidiary”

   means a subsidiary for the time being of the Employer.

“The Board”

   means the Board of Directors for the time being of the Employer.

“Intellectual Property”

   includes letters patent, trade marks, whether registered or unregistered,
registered or unregistered designs, utility models, copyrights, including design
copyrights, applications for any of the foregoing, and the right to apply for
them in any part of the world, discoveries, creations, inventions or
improvements upon or additions to any invention, confidential information,
know-how and any research effort relating to any of the above-mentioned matters.

“Incapacity”

   means any illness or other like cause incapacitating the Employee from
attending to his duties.

Words importing one gender include all other genders and words importing the
singular include the plural and vice-versa.

The clause headings do not form part of this Agreement and shall not be taken
into account in its constructions or interpretation.

 

2. Employment Date:

The Employee was employed with Critical Path, Inc. (the parent company of
Employer) from 13th February 1995 and therefore the employment of the Employee
shall be deemed to have commenced on 13th February 1995, notwithstanding that
the Employee was transferred to work for the Employer on 01 March 2006. The
Employee shall be obliged, upon termination of the Contract by him, to give to
the Employer 4 weeks notice in writing of his intention to terminate the
Agreement.

Not withstanding the above, the Minimum Notice and Terms of Employment Act
1973 - 1991 will apply.

 

3. Duties:

The Employee shall during his employment under this Agreement perform the duties
which the Board through its authorised designate may from time to time properly
assign to him in connection with the business of the Employer or the business of
any one or more of its Associated Companies and/or Subsidiaries.

Critical Path’s normal core work rota is Monday through Thursday 09:00 to 18:00
and Friday 09:00 to 17:00 but given the seniority of the Employee’s role he will
be expected to work outside these hours and no overtime will be payable.



--------------------------------------------------------------------------------

4. Remuneration and Benefits:

4.1   The remuneration of the Employee shall accrue from day to day and shall
comprise of a fixed salary at the rate of €200,000.00 per year and an additional
contribution of €16,000 (=8% of the fixed salary) per year by Critical Path to
the Benefits Scheme detailed in section 4.2 below.

4.2   On your commencement date the Employee shall be eligible to participate in
the following schemes:

 

•     Company Pension Scheme

•     Life Assurance Scheme

 

•     Disability Benefit scheme

•     Health Insurance scheme

Full details of these schemes are more particularly set out in the Employees
Handbook, a copy of which can be obtained from the Company’s Human Resources
Department upon request.

 

5. Payment of Remuneration:

Remuneration will be by way of Direct Debit to your bank account on the last
Monday of the month in arrears of the month in which the remuneration was
earned. Remuneration will be reviewed at such intervals as the Employer
determines. On termination of employment, a final remuneration payment will be
made by cheque on the last day of employment irrespective of when the last
Monday of that month occurs.

 

6. Probation:

No probationary period applies to this contract.

 

7. Expenses:

The Employer shall by way of reimbursement pay to the Employee all reasonable
travelling and other expenses wholly exclusively and necessarily incurred by him
in or about the performance of his duties under this Agreement provided that the
Employee if so required by the Employer provides full and reasonable evidence of
the expenditure in respect of which he claims reimbursement.

 

8. This clause is intentionally left blank.

 

9. Illness:

The Employee shall continue to be paid during absence due to incapacity (such
payment to be inclusive of any statutory or social security benefits to which he
may be entitled) for a total of up to two weeks in any one year of employment
under this Agreement. Thereafter the Employee shall continue to be paid his
remuneration only at the sole discretion of the Employer. If such absence shall
aggregate in all 12 weeks in any 52 consecutive weeks the Employer may terminate
the employment of the Employee on a date not more than 14 days after the end of
the 12th week and in that event the Employer shall pay to the Employee a sum
equal to eight weeks’ salary from the date of termination of his employment.

 

10. Time and Attention:

During the continuance of his employment under this Agreement the Employee shall
devote his whole time and attention to the business of the Employer and shall
not without the prior written consent of the Board either engage in any other
business or be concerned or interested in any other business of a similar nature
to or in competition with that carried on by the Employer.

 

11. Inventions:

The parties foresee that the Employee may make, discover or create intellectual
property in the course of his duties under this Agreement and agree that in this
respect the employee has a special obligation to further the



--------------------------------------------------------------------------------

interests of the Employer. If at any time during his employment under this
Agreement the Employee makes or discovers or participates in the making or
discovery of any intellectual property relating to or capable of being used in
the business for the time being carried on by the Employer or any of its
subsidiaries or associated companies full details of the intellectual property
shall immediately be communicated by him to the Employer and shall be the
absolute property of the Employer. At the request of the Employer the Employee
shall give and supply all such information, data, drawings and assistance as may
be requisite to enable the Employer to exploit the intellectual property to the
best advantage and shall execute all documents and do all things which may be
necessary or desirable for obtaining patent or other protection for the
intellectual property in such parts of the world as may be specified by the
Employer and for vesting the same in the Employer or as it may direct. The
Employee irrevocably appoints the Employer to be its attorney in his name and on
his behalf to sign, execute or do any such instrument or thing and generally to
use his name for the purpose of giving to the Employer, or its Nominee, the full
benefit of the provisions of this Clause and in favour of any third party, a
certificate in writing signed by any Director or the Secretary of the Employer,
that any instrument or act falls within the authority conferred by this clause
shall be conclusive evidence that such is the case.

 

12. Confidentiality:

The Employee is aware that in the course of employment under this Agreement he
will have access to and be entrusted with information in respect of the business
and financing of the Employer and its dealings, transactions and affairs, and
likewise in relation to its Associated Companies, all of which information is,
or may be, confidential. The Employee shall not during or after the period of
his employment under this Agreement divulge to any person whatever, or otherwise
make use of any trade secret or any confidential information concerning the
business or finances of the Employer or any such confidential information
concerning any of the Associated Companies. All notes, drawings, blueprints,
specifications, devices, electronic media and memoranda of any trade secrets or
confidential information or any other materials containing or disclosing any
such information concerning the business of the Employer or its Associated
Companies or any of its suppliers, agents, distributors or customers, which
shall be acquired, received or made by the Employee during the course of his
employment, shall be the property of the Employer and shall be surrendered by
the Employee to someone duly authorised in that behalf at the termination of his
employment or at the request of the Board at any time during the course of his
employment.

Employee agrees not to disclose or release to Employer or utilise for Employer
any confidential or proprietary information of any third party obtained by
Employee under legal obligation of nondisclosure or restricted use with such
third party regarding such information, to the extent required by such
obligation, and for so long as such obligation exists.

 

13. General:

The obligations as set out in the two preceding paragraphs of this Agreement
shall be binding upon the heirs, assigns, and personal representatives of the
Employee and shall subsist for the benefit of the Employer its successors and
assigns.

 

14. Summary termination of employment:

The employment of the Employee may be terminated by the Employer without notice
or payment in lieu of notice:

 

(a) if the Employee is guilty of any gross default or misconduct in connection
with or affecting the business of the Employer, or

 

(b) in the event of any serious or repeated breach or non-observance by the
Employee of any of the stipulations contained in this Agreement, or

 

(c) is convicted of any indictable offence other than an offence which in the
reasonable opinion of the Board does not affect his position as an Employee of
the Company, or

 

(d) commits any serious act of dishonesty or repeated acts of dishonesty.



--------------------------------------------------------------------------------

15. Travel

The Employee may be required to travel on the business of the Company or any of
its Associated Companies and Subsidiaries.

 

16. Non-Solicitation

The Employee covenants with the Employer that he will not for the period of 12
months after ceasing to be employed under this Agreement without the prior
written consent of the Board in connection with the carrying on of any business
similar to or in competition with the business of the Employer on his own behalf
or on behalf of any person, firm, or company directly or indirectly:

 

(a) seek to procure orders from or do business with any person firm or company
who has at any time during the 12-month period immediately preceding such
cessation of employment, done business with the Employer or any Associated
Company of the Employer, or

 

(b) endeavour to entice away from the Company any person who has at any time
during the 12-month period immediately preceding such been employed or engaged
by the Employer or any Associated Company.

 

17. Miscellaneous:

This Agreement is governed by and shall be construed in accordance with the Laws
of Ireland and the parties hereto submit to the exclusive jurisdiction of the
Irish Courts. This Agreement contains the entire understanding between the
parties and supersedes all previous agreements and arrangements if any relating
to the employment of the Employee by the Employer (which shall be deemed to have
been terminated by mutual consent).

Dated this 23rd day of February 2007

 

CRITICAL PATH      EMPLOYEE

Signed

 

/s/    Sean O’Mahony

    

Signed

  

/s/    Barry Twohig

Name

 

Sean O’Mahony

VP, International Finance

    

Name

  

Barry Twohig

Date

 

23 February 2007

    

Date

  

23 February 2007